Allowable Subject Matter
	Claims 1-20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1 and 16, the prior art of record fails to teach or suggest, either alone or in combination “electronic device comprising: a window comprising a first region; a display panel facing one surface of the window, and comprising a first opening; an adhesive member comprising an adhesive material interposed between the window and the display panel, and comprising a second opening; an opaque member formed comprising an opaque material disposed along a periphery of the first region when viewed from above the window; a sensor disposed under the window and at least partially visible through the first opening and the second opening; and a display driving circuit operably coupled with the display panel, wherein the display driving circuit is configured to activate some first pixels among the pixels of the display panel disposed in a region where the display panel overlaps the opaque member when viewed from above the window.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628